DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-17 directed to inventions non-elected without traverse.  Accordingly, claims 12-17 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edward Green on March 24, 2022.
The application has been amended as follows: 

In the Specification:
Please amend ¶ 0101 as follows: 
In systems such as described in U.S. Patent No. 9,735,703, which is a continuation of US Patent No. 8,937,822,  to Applicant, electrical loads may be fed with power selected from a first AC power source or a second AC power source in dependence on various considerations. Such considerations can include the state of the AC power source voltages, i.e., over or under voltage, frequency accuracy and the current or power taken by each load. Thus monitoring the power taken by each load, whichever source is feeding it, is a desired function. The above-mentioned '703 and '822 patents are hereby incorporated by reference herein in their entireties.

Please amend ¶ 0130 as follows: 
During most of the 1.5mS time the AtoD converters are operating, the processor is actually free to do calculation, as it is also during the rest of the 2.08333 mS. The AtoD converter, once triggered, takes between 100uS and 200uS to perform a conversion, and then interrupts the processor when complete. The processor may perform on the order of 1000 instructions during this conversion time. When eight samples from each current sensor have been collected over one 60Hz period of 8 x 2.08333 = 16.66mS, these available CPU cycles for calculation while the next eight samples on each of the eight channels are being collected are sufficient to perform a simple Fourier analysis of the previously collected 8 samples on each channel to determine a complex number per channel per cycle indicative of amplitude and phase relative to the microprocessor's reference clock of the fundamental frequency components of each current . With the assumption that the voltage is sinusoidal, only the fundamental frequency component of the current at 60Hz is needed to compute the power.

Please amend ¶ 0170 as follows: 
Figure 5 depicts a suitable real-time operating system structure. Data structure (100) illustrates the Head-Of-queue variable that is an element of an operating system array, there being one element per process, whether it is a hardware device or merely a calculating program. Each process has a process /device number, and its Head-Of-Queue variable is accessed by addressing the array using the process/device number as an index. The 16-bit Head-Of-Queue variable either contains oooo(hex) if the queue is empty or else it contains the address of the DCB at the head of the queue. It therefore points to the first DCB to be served. The link word or first two bytes of the DCB contain either 0000(hex) if there are no other DCBs in the queue, or else it contains the address of the next DCB in line. It therefore points to the next DCB, forming as linked list with the last DCB in the queue having 0000(hex) in its link word.

Please amend ¶ 0171 as follows: 
Device-dependent code (200) shows the device control program (DCP) structure for processing DCBs. Upon power up, each DCP in turn is entered at a power-up initialization entry point and performs device-dependent initialization tasks that can be relegated to a subroutine call to keep the structure even more alike between different DCPs. The DCP is then deactivated (suspended) until it is reactivated by its Head-of-Queue variable becoming non-zero. When that happens, the code is resumed from where it left off and moves on to get the DCN indicated by the address at its Head-of-Queue variable. It then performs the task indicated by the arguments passed to it in the DCB by the calling process and then exits by calling common code (300) which is a routine called "NEXTDCB" that performs a number of standard functions common to all DCPs, namely, it returns a value to the caller in the REPLY byte indicative of completion (or otherwise, if other potential conditions can arise), sets the calling process to active it the original value of the REPLY byte had requested suspension, and then transfers the link address from the DCB just processed into the Head-of-Queue variable. The code then returns to examining whether the queue is empty or not.

Please amend ¶ 0172 as follows: 
Even when a process is not a hardware device, but just a computing routine, it can be useful to utilize the software structure of figure 5 to communicate data between processes. The reason is that when a result computed by one program comprises more than one byte  of data that is desired to be a read by another process, there has to be a way to ensure that a partially processed result is not read. This is assured by passing the computing process a DCB that requests a result, the computing process only testing the queue and replying to the request when computing is complete, thus ensuring that partially computed results are not returned. For example, the relay driver program may process requests to change relay states, of which there are 16, the states therefore occupying two bytes. The power computation program requires to know the relay states in order to combine currents with the correct voltages to determine power. Thus the power computation program may pass a DCB to the relay driver DCP requesting the state. This will be dealt with after  any other DCBs that may be requesting relay state change, thereby guaranteeing that the correct instantaneous relay state is returned. Every process or software context that may be required to run at times unrelated to the times at which other processes run is preferably conformed to the software structure of a DCP as in figure 5. It is also desirable that every hardware device or chip that cannot be used simultaneously by two asynchronous users be driven by a DCP. An example of this is a 3-to-8 line converter chip such as a 74HC138. Such a chip may be used to convert three digital output lines from a processor into one of eight enables for devices attached to the SPI port. For example, in an exemplary apparatus according to figures 1 to 5 there may be two AT-TInies communicating with the ATMEGA main processor using the SPI port, four TPL9201 relay driver chips, a real-time clock-calendar chip and a flash memory for archiving events such as power failure and electrical parameters averaged over various time periods from 15 minutes to one year. Each of the above eight devices has an associated DCP. When the DCP needs to send data to or receive data from its device, it first needs to set the 74HC138 to generate the appropriate enable signal so that the device is the only active device on the SPI port. To avoid conflict between different DCPs all wanting to control the same 74HC138 at possibly the same time, it too may be configured as a device controlled by a DCP, and requests for its use are lodged by queuing a DCB to control it. The DCB passes a request parameter to set it to a given state and mark it as busy, until the calling DCP releases it. The 74HC138 DCP grants its use to the calling DCP via an indication in the REPLY byte. When the calling DCP is finished using the chip, it releases it by canceling the busy signal thus allowing any subsequent DCB issued by a different calling DCP to be serviced.


In the Claims:
Replace claim 1 with the following amended claim:

--1. A system for monitoring a same frequency, comprising: 
a clock generator operative to generate a local reference clock of nominally the same frequency as said at least two power sources or an integral multiple thereof; 
current sensors operative to sense an instantaneous current flowing in said loads or branch circuits and produce corresponding voltage waveforms; 
voltage scaling circuits operative to scale a voltage input from each of said at least two voltage sources to produce corresponding scaled voltages; 
analog to digital conversion circuits operative to convert said voltage waveforms and said scaled voltages to numerical values representing current and voltage measurement values at multiple samples per cycle, the AtoD conversion being triggered and synchronized by said clock generator; 
microprocessor circuits operative to control of said loads or branch circuits and to process said numerical values to obtain a complex number representing a phase and amplitude of a current or voltage over one or more power frequency cycles, said microprocessor circuits combining the complex number representative of a current value in a load or branch circuit with the complex value representative of a voltage value of the source selected to power said load or branch circuit in order to obtain an average or cumulative value of an electrical parameter of the load or branch circuit, and 
a power supply operative to convert power input from any or all of said at least two power sources or any phase thereof to a voltage suitable for powering said clock2 of 9Application No. 15/676,826 Attorney Docket No. 7185-038 generator, current sensors, voltage scaling circuits, Analog to Digital conversion and microprocessor circuits.--

Replace claim 2 with the following amended claim:

--2. The system of claim 1 wherein said parameters include for any branch circuit any of: a complex current, a current magnitude, a phase of a current relative to a driving voltage, a voltage of either of said at least two power sources or any phase thereof, a power, a power factor, a average values of any of the foregoing over any number of power frequency cycles or time periods, a cumulative energy consumed from a first of said at least two power sources over any time period, a cumulative energy consumed from a second of said at least two power sources over any time period and a average frequency error of any of said at least two power sources relative to said local reference clock over any time period2 of 9Application No. 15/676,826 Attorney Docket No. 7185-038 generator, current sensors, voltage scaling circuits, Analog to Digital conversion and microprocessor circuits.--

Replace claim 3 with the following amended claim:

--3. The system of claim 1 wherein one of said at least two power sources is any one of: a electric utility grid, a generator or an inverter driven by solar- derived energy 2 of 9Application No. 15/676,826 Attorney Docket No. 7185-038 generator, current sensors, voltage scaling circuits, Analog to Digital conversion and microprocessor circuits.--
2 of 9Application No. 15/676,826 Attorney Docket No. 7185-038 generator, current sensors, voltage scaling circuits, Analog to Digital conversion and microprocessor circuits
Replace claim 4 with the following amended claim:

--4. The system of claim 1 wherein said clock generator is a microprocessor comprising a clock oscillator that is a high integer multiple of the nominal of said at least two power sources and a divider operative to divide the frequency of said clock oscillator by an integer to produce said local reference clock 2 of 9Application No. 15/676,826 Attorney Docket No. 7185-038 generator, current sensors, voltage scaling circuits, Analog to Digital conversion and microprocessor circuits.--

Replace claim 5 with the following amended claim:

--5. The system of claim 1 wherein said current sensors comprise one of a pickup coil operative to produce a voltage related to the sensed instantaneous current, and a Hall Effect sensor 2 of 9Application No. 15/676,826 Attorney Docket No. 7185-038 generator, current sensors, voltage scaling circuits, Analog to Digital conversion and microprocessor circuits.--

Replace claim 6 with the following amended claim:

--6. The system of claim 1 wherein said voltage scaling circuits scale down a power voltage by using a first potentiometer chain between live and neutral and second potentiometer chain between an output of the first potentiometer chain and ground to produce said scaled voltage 2 of 9Application No. 15/676,826 Attorney Docket No. 7185-038 generator, current sensors, voltage scaling circuits, Analog to Digital conversion and microprocessor circuits.--

Replace claim 9 with the following amended claim:

--9. The system of claim 1 wherein said microprocessor circuits process said numerical values to obtain a complex number representing the phase and amplitude of a current or voltage over one or more power frequency cycles by calculating a fundamental Fourier component of said numerical values 

Replace claim 11 with the following amended claim:

--11. The system of claim 1 wherein said power supply comprises a diode rectifier operative to half-wave rectify an AC signal from each phase of each power source and parallel the half-wave rectified signals 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-11 is that applicant’s claimed invention includes, in part, microprocessor circuits operative to control the selection of one of said at least two power circuits to power said at least one or load or branch circuit and to process said numerical values to obtain a complex number representing the phase and amplitude of a current or voltage over one or more power frequency cycles, said microprocessor circuits combining the complex number representative of a current value in a load or branch circuit with the complex value representative of the voltage value of the source selected to power said load or branch circuit in order to obtain the average or cumulative value of an electrical parameter of the load or branch circuit.  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dent (US 9,735,703) teaches smart load control for a solar energy system that can automatically select utility power or solar power (see abstract).  
Koeppe et al. (US 2020/0006947) teach controlling power flow between an energy generating source and an electrical storage device (see abstract).  Further, it is taught that currant and voltage should be in phase (paragraph [0086]).
Aulagnier (US 2016/0006244) teaches a method for controlling power delivered to a network from two sources (see abstract).  Further, Aulagnier teaches a relation between frequency, phase and complex inpedence (see paragraph [0006]).
However, the prior art do not teach microprocessor circuits operative to control the selection of one of said at least two power circuits to power said at least one or load or branch circuit and to process said numerical values to obtain a complex number representing the phase and amplitude of a current or voltage over one or more power frequency cycles, said microprocessor circuits combining the complex number representative of a current value in a load or branch circuit with the complex value representative of the voltage value of the source selected to power said load or branch circuit in order to obtain the average or cumulative value of an electrical parameter of the load or branch circuit..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864